Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on July 12, 2021 has been accepted and entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Catherine Voisinet on August 2, 2021.
The application has been amended as follows: 
Claim 1.  (Currently Amended) An image processing apparatus comprising:
an acquisition unit that acquires a radiographic image generated by a radiation detector irradiated with radiation from a radiography apparatus including the radiation detector in which a plurality of pixels, each of which includes a conversion element that generates a larger amount of charge as it is irradiation with a larger amount of radiation, are arranged,
a storage unit that stores in advance scattered ray correction data; and
a correction unit that corrects scattered ray components caused by scattered rays of the radiation included in the radiographic image on the basis of region information indicating a region of a subject irradiated with radiation in an entire region of the radiographic image, by;
acquiring from the storage medium scattered ray correction data associated with imaging conditions in which the radiographic image is acquired,

obtaining the region information by binarizing pixel values of the radiographic image,
generating a radiographic image after irradiation field correction, for the radiographic image, using the temporary scattered ray image based on the region information.
generating a scattered ray image after irradiation field correction using the scattered ray correction data with respect to the radiographic image after irradiation field correction, and
correcting the scattered ray components of the radiographic image using the scattered ray image after irradiation field correction, in combination with the other claimed elements[[,]].
Allowable Subject Matter
Claims 1, 2 and 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The allowable subject matter was disclosed in a prior office action dated July 28, 2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTINE S. KIM/Primary Examiner, Art Unit 2884